—In an action, inter alia, to recover hospitalization, health, and welfare contributions pursuant to a collective bargaining agreement, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Yachnin, J.), entered September 1, 1994, as (1) denied their motion for partial summary judgment, and (2) granted the defendants’ cross motion pursuant to CPLR 3211 (a) (7) to dismiss the first, second, and fifth causes of action against all of the defendants except Comprehensive Foot Care Group, and the third and fourth causes of action in their entirety.
Ordered that, upon searching the record, the order is modified, on the law, by deleting the provision thereof which denied so much of the cross motion of the defendant Comprehensive Foot Care Group as sought summary judgment dismissing the first, second, and fifth causes of action insofar as asserted against it, and substituting therefor a provision granting the cross motion dismissing the complaint in its entirety; as so modified, the order is affirmed insofar as appealed from, *789without prejudice to any existing rights of the parties to proceed to arbitration; and it is further,
Ordered that the defendants are awarded one bill of costs.
The plaintiffs commenced this action to recover unpaid employer contributions and dues checks-offs pursuant to, inter alia, a collective bargaining agreement (hereinafter the agreement). As signatories to the agreement, all of the parties, including Comprehensive Foot Care Group, are bound by the mandatory arbitration clause contained in the agreement. Accordingly, the plaintiffs’ complaint should have been dismissed as against all of the defendants, including Comprehensive Foot Care Group. Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.